 1
 2
 3
 4
 5
                                         JS-6
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   EASTERN DIVISION
11   DAVID PAUL McCONNELL,                  ) Case No. 5:18-cv-02567-JDE
                                            )
12                                          )
                        Plaintiff,          ) JUDGMENT
13                                          )
                   v.                       )
                                            )
14                                          )
     ANDREW M. SAUL,
                                            )
15   Commissioner of Social Security,       )
                                            )
16                                          )
                        Defendant.          )
17                                          )
18
           In accordance with the Memorandum Opinion and Order filed herewith,
19
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of
20
     Social Security is reversed and this matter is remanded for further
21
     administrative proceedings consistent with the Court’s Order.
22
23
24   Dated:      September 16, 2019       ______________________________
                                          JOHN D. EARLY
25                                        United States Magistrate Judge
26
27
28
